Title: Cash Accounts, June 1771
From: Washington, George
To: 



[June 1771]



Cash


June 3—
To Cash recd for my old Schooner
£  4. 0. 0



To Ditto for 8 weathers @ 16/
6. 8. 0



To Ditto Recd for Provns
0. 7. 0


4—
To Cash for a Weather
0.16. 0


7—
To Do for a Ditto
0.16. 0



To Ditto of Mr Hy Peake
10. 0. 0



To Cash of Henry Taylor
0.11. 9


14—
To Ditto for 2 Weathers
1.10. 0


21—
To Ditto of Mr Robt Adam
300. 0. 0


Contra


3—
By Dominicus Gubner
1.16. 0



By Charity
0.18. 0


4—
By Cash sent the Revd Mr Boucher by Jno. Parke Custis viz. £50 Maryld Curry
£ 40. 0. 0



By Jno. Parke Custis—Pocket Money
2. 8. 0


7—
By Edwd William’s
1. 0. 0




By Cash paid Arthur Edwards for a Waggon &ca
7. 9. 0



By Charity
0.12. 0


11—
By 2 Sturgeons
0.12. 0



By Taking up a Runaway
0. 3. 6


14—
By Thos Bishop 4 half Joes
9. 4. 0



By Christopher Shade
0.12. 0



By Benja. Buckler
3. 0. 0


18—
By Mr Israel Thompson for ½ Bl Timy Seed
0.16. 0



By Mr Jno. Hough for Quitrents
17. 6. 6



By Joseph Goort
1. 1. 0


20—
By 18 dozn Bottles
4. 5. 0


23—
By Mr [John] Stedlar
12.18. 0


25—
By Charity
0.18. 0



By Mrs Washington
4. 0. 0



By William Roberts
10. 1.10



By Mr Pierce Bailey
0.12. 6


